In an action for a judgment declaring an amendment to the Zoning Ordinance of the Town of Carmel, made on September 13, 1957, establishing a planned business district, to be illegal and void, and to enjoin proceedings in connection therewith, the appeal is (1) from an order entered April 7, 1958 dismissing the complaint, (2) from the judgment entered thereon, and (3) from an order entered April 25, 1958 as on reargument adhered to the original decision. Order entered April 25, 1958 and judgment unanimously affirmed, without costs. No opinion. Appeal from order entered April 7, 1958 dismissed, without costs. No such order is printed in the record. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.